Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US2004/0068409)

	Consider claim 1, where Tanaka teaches an electronic device comprising: a sensor device including at least one biometric sensor; (See Tanaka paragraphs 39-41 where Tanaka discusses a plurality of sensors to receive an electromyographic (EMG) signal, thus a biometric sensor) memory storing a table of a plurality of gestures, wherein for each gesture, a corresponding plurality of features are stored in the memory; (See Tanaka paragraph 18, 74, 115 where each learnt gesture is stored as a signature vector, the memory contains an indexed correspondence table linking signature vectors, gestures, and commands) and at least one processor operatively connected to the sensor device and (See Tanaka paragraph 159-160 where EMG signals are obtained from the EMG sensors) select a section of the bio-signal that includes one feature of the corresponding plurality of features for the plurality of gestures; (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature) determine a specific one of the plurality of gestures based on the one feature included in the section of the bio-signal and the corresponding plurality features for the plurality of gestures. (See Tanaka paragraphs 162-164 where a signature comparison/identification unit will run a nearest neighbor algorithm in order to output an associated class of gesture)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-8, 10-12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Park et al. (US2018/0020990)



 	Consider claim 2, where Tanaka in view of Park teaches the electronic device of claim 1, wherein the processor is configured to: identify a crossing point between the bio-signal and a specified reference line and select the section based on the crossing point (See Tanaka paragraph 89 where the EMG signal is constantly monitored to trigger a signal analysis as soon as that level exceeds a first predetermined threshold Sthresh) 
 	Tanaka teaches a crossing point; however, Tanaka does not explicitly teach a transition point of the bio-signal; and select the section based on the crossing point and the transition point. However, in an analogous field of endeavor of bio-signal analysis Park teaches a transition point of the bio-signal; and select the section based on the crossing point and the transition point. (See Park paragraphs 82-85, 91-93 where Park teaches using the extracting features such as the first differential and the second differential of the bio-signal in order to identify the local minimum, local maximum and concave to convex difference value (CCD) and merging intervals dependent upon the features) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka by using the transition points taught by Park to modify the sub-frames of Tanaka. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying strong characteristic points in a signal to better map to gesture signals. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)

 	Consider claim 3, where Tanaka in view of Park teaches the electronic device of claim 2, wherein the specified reference line is a line connecting points where a raw value becomes 0 with each other  (See Tanaka paragraph 106, 122-124 where the measured signature vector is expressed with respect to an origin (0)) 

 	Consider claim 4, where Tanaka in view of Park teaches the electronic device of claim 2, wherein the specified reference line is a line connecting points where a value of the bio-signal normalized by the processor becomes 0 with each other when the value of the bio-signal is not a raw value. (See Tanaka paragraph 106, 122-124 where the signature vector is expressed with respect to an origin (0) and during nearest neighbor analysis the candidate signature is attributed as having for origin the same class of gesture as the one matching signature in the learned corpus. In other words, a stored gesture will have a signature with a particular origin and when the device measures a candidate signature the particular origin can be then attributed to the stored gesture with the signature, thus the candidate signature is normalized to a signature in the learned corpus)

 	Consider claim 5, where Tanaka in view of Park teaches the electronic device of claim 2, wherein the sensor device is configured to segment the bio-signal using at least one of the crossing point and the transition point, wherein the processor is configured to: extract a feature value from the segmented sensor signals transmitted from the sensor device, and recognize the gesture using the extracted feature value and the corresponding plurality features for the plurality of gestures. (See Tanaka paragraphs 162-164 where a signature comparison/identification unit will run a nearest neighbor algorithm to match the extracted features in the candidate signature to a previously learned signature in order to output an associated class of gesture)

 	Consider claim 6, where Tanaka in view of Park teaches the electronic device of claim 2, wherein the sensor device is configured to: segment the bio-signal into a plurality of signal sections using the (See Park paragraph 7A and paragraphs 110-113 where each feature contains a plurality of features which include the minimum and maximum points such that the interval segmenter may segment based on the local maximum and local minimum points in the waveform.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka by using the transition points taught by Park to modify the sub-frames of Tanaka. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying strong characteristic points in a signal to better map to gesture signals. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)

 	Consider claim 7, where Tanaka in view of Park teaches the electronic device of claim 6, wherein the plurality of transition points include a first transition point and a second transition point set at a position adjacent to the first transition point, wherein the sensor device is configured to segment the detected signal section such that the first transition point and the second transition point are included in one signal section when at least one of an amount of change in an x value and an amount of change in a y value between the first transition point and the second transition point is less than a preset amount of change. (See Park paragraph 7B and paragraphs 95-98, 110-113 where each feature contains a plurality of features which include the minimum (first transition point) and maximum (second transition point) points such that the interval segmenter may segment based on the local maximum and local minimum points in the waveform. Where the fluctuation in the y axis (D1 or D2) over a period of time (x axis) must be less than a reference value) Therefore, it would have been obvious for (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)

 	Consider claim 8, where Tanaka in view of Park teaches The electronic device of claim 6, wherein the plurality of transition points include a first transition point and a second transition point set at a position adjacent to the first transition point, wherein the sensor device is configured to segment the detected signal section such that the first transition point and the second transition point are included in one signal section when a magnitude of the first transition point is equal to or greater than a preset magnitude, and a magnitude of the second transition point is less than the preset magnitude. (See Park paragraph 7B and paragraphs 90-95, 110-113 where the defined intervals must satisfy a preset condition such has having a positive and a negative value, thus a first transition point should have a magnitude greater than 0 and a second transition point should have a magnitude less than 0) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka by using the transition points taught by Park to modify the sub-frames of Tanaka. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying strong characteristic points in a signal to better map to gesture signals. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)


 (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)

 	Consider claim 11, where Tanaka in view of Park teaches the electronic device of claim 10, wherein the processor is configured to apply each weighted value of gesture recognition to each of the plurality of candidate sections, wherein each weighted value is inversely proportional to an intensity of the sensor signal for each candidate section. (See Tanaka paragraph 110 where a corresponding unit vector of the signature vector space is used. Thus, every parameter would be applied a weight inversely proportional to the magnitude) 

 	Consider claim 12, where Tanaka in view of Park teaches the electronic device of claim 6, wherein the processor is configured to set signal sections where an intensity of the sensor signal is equal to or greater than a preset intensity among the plurality of signal sections as a plurality of candidate sections. (See Park paragraph 7B and paragraphs 90-95, 110-113 where the defined intervals must satisfy a preset condition such has having a positive and a negative value, thus a first transition point should have a magnitude greater than 0 and a second transition point should have a magnitude less than 0) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka by using the transition points taught by Park to modify the sub-frames of Tanaka. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)

  	Consider claim 14, where Tanaka in view of Park teaches the electronic device of claim 6, wherein the sensor device is configured to: segment the sensor signal into the plurality of signal sections using the crossing point; and set a preset reference line such that at least one feature is included in each of the plurality of signal sections. (See Tanaka paragraph 106, 122-124 where the signature vector is expressed with respect to an origin (0) and during nearest neighbor analysis the candidate signature is attributed as having for origin the same class of gesture as the one matching signature in the learned corpus. In other words, a stored gesture will have a signature with a particular origin and when the device measures a candidate signature the particular origin can be then attributed to the stored gesture with the signature, thus the candidate signature is normalized to a signature in the learned corpus)
 	Tanaka teaches feature; however, Tanaka does not explicitly teach transition point. However, in an analogous field of endeavor Park uses transition points as a feature. (See Park paragraph 7B and paragraphs 90-95, 110-113 where the defined intervals must satisfy a preset condition such has having a positive and a negative value, thus a first transition point should have a magnitude greater than 0 and a second transition point should have a magnitude less than 0) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka by using the transition points taught by Park to modify the sub-frames of Tanaka. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying strong characteristic points in a signal to better map to gesture signals. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)

 	Consider claim 16, where Tanaka in view of Park teaches the electronic device of claim 1, wherein the sensor device includes at least one of an acceleration sensor, a photoplethysmography (PPG) sensor, a gyro sensor, a geomagnetic sensor, and an electrocardiogram sensor. (See Park paragraph 13 The bio-signal may include at least one of an ECG (electrocardiography) signal, a PPG (photoplethysmography) signal, and an EMG (electromyography) signal.)

 	Consider claim 17, where Tanaka in view of Park teaches the electronic device of claim 5, wherein the processor is configured to: define a form of each of the segmented sensor signals using the transition point included in each of the segmented sensor signals; set a sequence of the segmented sensor signals based on the form of each of the segmented sensor signals; and extract the sequence of the segmented sensor signals as the feature value. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)  

 	Consider claim 18, where Tanaka in view of Park teaches the electronic device of claim 5, wherein the processor is configured to independently extract the feature value from each of the segmented sensor signals. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)  

(See Tanaka paragraph 159-160 where EMG signals are obtained from the EMG sensors) selecting a section of the sensor signal that includes one feature of the corresponding plurality of features for the plurality of gestures; (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)  and determining a specific one of the plurality of gestures based on the one feature included in the segment and the corresponding plurality features for the plurality of gestures. (See Tanaka paragraphs 162-164 where a signature comparison/identification unit will run a nearest neighbor algorithm in order to output an associated class of gesture)
	Tanaka teaches a crossing point; however, Tanaka does not explicitly teach a transition point of the bio-signal; and select the section based on the crossing point and the transition point. However, in an analogous field of endeavor of bio-signal analysis Park teaches a transition point of the bio-signal; and select the section based on the crossing point and the transition point. (See Park paragraphs 82-85, 91-93 where Park teaches using the extracting features such as the first differential and the second differential of the bio-signal in order to identify the local minimum, local maximum and concave to convex difference value (CCD) and merging intervals dependent upon the features) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka by using the transition points taught by Park to modify the sub-frames of Tanaka. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of identifying strong characteristic points in a signal to better map to gesture signals. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Park as taught by claim 1 above, in further view of Camacho Perez et al. (US2017/0075426)

 	Consider claim 9, where Tanaka in view of Park teaches the electronic device of claim 6, however, they do not explicitly teach wherein the sensor device is configured to segment a first signal section using a preset distance as a reference when, in the first signal section including a first transition point among the plurality of signal sections, a distance between the first transition point and a start point of the first signal section or between the first transition point and an end point of the first signal section exceeds the preset distance. However, in an analogous field of endeavor Hong teaches wherein the sensor device is configured to segment a first signal section using a preset distance as a reference when, in the first signal section including a first transition point among the plurality of signal sections, a distance between the first transition point and a start point of the first signal section or between the first transition point and an end point of the first signal section exceeds the preset distance. (See Camacho Perez where the PPMG signal may have an offset in the buffer between the particular start and end positions.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka to include the offsets for the advantage of/ benefit of having including a buffer to reduce the odds of missing an important signal. 

Claim 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Park as taught by claim 1 above, in further view of Sachs et al. (US2009/0265671)

Consider claim 13, where Tanaka in view of Park teaches the electronic device of claim 6, however, they do not explicitly teach wherein the processor is configured to set signal sections where an integral value of the sensor signal is less than a preset integral value among the plurality of signal sections as a plurality of candidate sections. However, in an analogous field of endeavor of gesture signal analysis Sachs teaches wherein the processor is configured to set signal sections where an integral value of the sensor signal is less than a preset integral value among the plurality of signal sections as a plurality of candidate sections. (See Sachs paragraphs 125-129 where a feature block may detect an integral of the signal and magnitude may be used to identify a gesture) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka’s feature vector to include integral values as taught by Sachs. One of ordinary skill in the art would have been motivated to perform the modification or the advantage of/ benefit of utilizing other signal parameters to detect unique features of a signal in order to yield similar results. 

 	Consider claim 19, where Tanaka in view of Park teaches the electronic device of claim 5, however they do not explicitly teach wherein the processor is configured to extract the feature value using information of a second signal section including a gesture signal of the segmented sensor signals and information of when the sensor signal includes a signal of a predetermined pattern and the gesture signal. (See Tanaka paragraphs 118, 160-162 where the signals are measured over a frame period and the signal may be spliced into appropriate subframes for optimum identification, where the signal contains a signature)   However, in an analogous field of endeavor Sachs teaches a third signal section not including the gesture signal (See Sachs paragraphs 125-129 where a feature block may detect an integral of the signal and magnitude may be used to identify a gesture) Therefore, it would have been obvious for one of ordinary skill in the art to modify Tanaka’s feature vector to include integral values as taught by Sachs. One of ordinary skill in the art would have been motivated to perform the modification .

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 recites “wherein the sensor device is configured to change a value of the reference line such that a number of plurality of signal sections is equal to or greater than a preset number when the number of plurality of signal sections is less than the preset number.” While Park teaches the apparatus 100 for extracting a feature may adaptively adjust the preset number of intervals to be segmented in consideration of the type of a bio-signal waveform (Park paragraph 111) it would not have been obvious to perform the claimed modification as it is rather computationally expensive. It would not be clear if such a modification would render the real time processing of gesture signals in Tanaka and Park inoperable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624